EXHIBIT U.S. AUTO PARTS NETWORK, INC. REPORTS SECOND QUARTER RESULTS ● Net sales $53.2 million. ●Adjusted EBITDA $3.3 million. ●Gross margin 34.6%. CARSON, California, August 2, 2010 ― U.S. Auto Parts Network, Inc. (NASDAQ: PRTS), one of the largest online providers of automotive aftermarket parts and accessories, today reported net sales for the second quarter ended July 3, 2010 of $53.2 million compared with Q2 2009 net sales of $43.8 million. Excluding the impact of a $2.0 million non-cash reduction of reported sales related to a change in the Company’s revenue recognition resulting from a change in freight contract terms, net sales were $55.2 million, an increase of 26.0% over Q2 2009 net sales. Q2 2010 net income was $0.5 million or $0.01 per diluted share, a decrease of $0.1 million over Q2 2009. Q2 2010 net income includes $0.8 million net of tax or $0.03 per diluted share of legal fees associated with intellectual property litigation and $0.3 million net of tax or $0.01 per diluted share related to a change in the Company’s revenue recognition resulting from a change in freight contract terms. The Company generated adjusted EBITDA of $3.3 million for the quarter compared to $3.2 million for Q2 2009. Excluding $1.2 million of legal fees to protect intellectual property and $0.4 million related to a change in revenue recognition resulting from a change in freight contract terms, adjusted EBITDA was $5.0 million, an increase of 58%. For further information regarding adjusted EBITDA, including a reconciliation of adjusted EBITDA to net income (loss), see non-GAAP Financial Measures below. “Q2 completes a full year of double digit growth in both sales and EBITDA” stated Shane Evangelist, Chief Executive Officer. “As I mentioned in our first quarter call, sales began accelerating in June of 2009 and we would face tough year over year comparisons starting in June 2010. Despite these tougher comps, I am happy to report that year over year Internet sales for June 2010 rose 18% on top of June 2009’s 19% growth and July 2010 sales grew 23% on top of July 2009’s 24% growth.” Evangelist continued, “Our AutoMD.com (www.AutoMD.com) initiative continues to gain acceptance and recognition. AutoMD recently won a
